DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/02/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 9 and 19 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)).
Claim 38
Step
Analysis
1: Statutory Category
Yes. The claim recites a series of steps and, therefore, is a process.
2A -Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of determining movement characteristics of an object based on sensor information; determining image information of the object based on the sensor information; and performing one or more gesture recognition operations based on the movement characteristics and the image information to generate gesture recognition information. The claim recites a mental process. For example, but for sensor information, the process of claim 38 could be performed manually.  Determining movement 

No. The claim recites one additional element “sensor information” for both determining steps. The sensor information in both steps is recited at a high level of generality i.e., the information generated from a generic sensor that is being observed and evaluated. This is merely invoked in performing the abstract idea that is stated above. Simply performing the abstract idea using a sensor information is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. Although the sensor information is being evaluated as an additional element, this claim does not recite a sensor or use of a sensor, but rather information related to a sensor.
2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong 2, the additional element in the claim amount to no more than information that is used when performing an abstract idea. 


Claim 50
Step
Analysis
1: Statutory Category
Yes. The claim recites a series of steps and, therefore, is a process.
2A -Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of determining a physical characteristic of an object based on a detected image of the object; recognizing a gesture performed by the object based on a detected movement of the object. This claim is broad and recites several abstract ideas. The claim recites a mental process. For example, but for “generating an output signal”, the process of claim 50 could be performed manually. Determining a physical characteristic involves observation/evaluation. Recognizing a gesture performed involves evaluation/judgement. Thus, the claim recites an abstract idea.
2A - Prong 2: Integrated into a Practical Application?
No. The claim recites one additional element: generating an output signal. The generating step merely adds insignificant   

No. As discussed with respect to Step 2A Prong 2, the claim contains insignificant extra-solution activity that is well understood, routine, and conventional. See OIP Techs., Inc. v. Amazon.com, Inc.,788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (Receiving or transmitting data over a network). For this reason, there is no inventive concept in the claim and thus is  ineligible. 


Claim 53
Step
Analysis
1: Statutory Category
Yes. The claim recites a system and, therefore, is directed to the statutory class of machine/manufacture.
2A -Prong 1: Judicial Exception Recited?
Yes. The claim recites radar circuitry that is configured to sense an object to generate radar information; and a recognition processor that is configured to: determine a physical characteristic of the object based on the radar information; recognize a gesture performed by the object based on radar information; and generate an output signal based on the physical characteristic and the recognized heir broadest reasonable interpretation, covers performance of the limitation in the mind but for radar circuitry and recognition processor. For example, other than reciting “radar circuitry” and “recognition processor”,  and “generate an output signal” nothing in the claim precludes the limitations from practically being performed in the human mind. Determining a physical characteristic involves observation/evaluation. Recognizing a gesture involves evaluation/judgement. Thus, the claim recites an abstract idea.

No. The claim recites additional elements “radar circuitry”, “recognition processor” and “generate an output signal” to carry out the steps in the limitations. The claim merely uses the additional elements to perform the abstract idea. The claimed “radar circuitry” and “recognition processors” are recited at a high level of generality and are merely invoked as tools of performing generic function. Simply implementing the abstract ideas on generic tools is not a practical application of the abstract idea. Additionally, the generating step merely adds insignificant extra-solution activity to the abstract idea, and does not integrate the abstract idea into a practical application.

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using radar circuitry and recognition processor cannot provide an inventive concept. In addition, the claim contains insignificant extra-solution activity i.e., data outputting that is well understood, routine, and conventional.  See OIP Techs., Inc. v. Amazon.com, Inc.,788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (Receiving or transmitting data over a network). For this reason, there is no inventive concept in the claim and thus is  ineligible.


Claims 39, 40, 41, 46 47, 48, 51, 52, 54, 56 and 59 do not include any new additional elements. Therefore, these claims are rejected for the same reasons as the independent claims.
Claim 42 recites the additional element of wherein the sensor information is generated by a radar sensor configured to radiate one or more radar signals and detect one or more reflected signals reflected by the object. This merely adds insignificant extra-solution activity to the abstract idea, and does not integrate the abstract idea into a practical application. This insignificant extra-solution activity is well understood, routine, and conventional. See OIP Techs., Inc. v. Amazon.com, Inc.,788 F.3d 1359, 1363, ineligible
Claims 43 & 57  recite the additional element dielectric information. This is further narrowing the abstract idea since it is just defining the information.
Claims 44, 45, 55 & 58 recite the same additional element as claim 42 and are similarly rejected.
Claim 49 and 60 recite the additional element of generating a control signal configured to control an external device based on the recognition output signal. This limitation includes insignificant extra-solution activity and are similarly rejected for the same reason as claim 50. Note that these claims include generating a control signal but do not include actually controlling the external device. Therefore, the claims are ineligible
As such, claims 38-60 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, 40/38,  42, 47, 50-54 & 60 are rejected under 35 U.S.C. 102 (a(1)) as being anticipated by Wang (US2012/0280900A1)
Consider claim 38, Wang discloses determining movement characteristics of an object based on sensor information (Wang, para 13 discloses identifying a radial movement and/or radial distance of an object based on radar sensor. Also, para 69 discloses data (information) received from the radar sensor can provide an accurate indication of radial movement)
 determining image information of the object based on the sensor information (Wang, para 66 discloses the second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing Zone 134).
 and performing one or more gesture recognition operations based on the movement characteristics and the image information to generate gesture recognition information (Wang, para 13 discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational (image information) and a radial movement and/or radial distance (movement characteristics) for an object with respect to the apparatus and to determine therefrom the one or more predetermined gestures for controlling the first user interface function).
Consider claim 40/38, Wang discloses one or more gesture recognition operations comprise comparing detected gesture data to stored gestured data to generate the gesture recognition information (Wang para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gestures. This can be performed by comparing the derived information R(I) with reference information Ref(I) which relates R(I) to predetermined reference signatures for different gestures).
Consider claim 42, Wang discloses the sensor information is generated by a radar sensor configured to radiate one or more radar signals and detect one or more reflected signals reflected by the object  (Wang, para 45 discloses radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. Emitted waves which bounce back, i.e. reflect, from an object are detected by the sensor).
 	Consider claim 47, Wang discloses the image information is further determined based on the movement characteristics (see Wang, para 66, discloses the gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing Zone 134. The motion of an object 140 can be its translational motion (image information) based on the change in the object's position with respect to horizontal and vertical axes (x, y). The motion of an object 140 to or from the camera 105a (comparable to it range from the terminal 100) can be estimated based on the change in the object's size over time)
Consider claim 50, Wang discloses determining a physical characteristic of an object based on a detected image of the object (Wang, para 66 discloses the second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object).
recognizing a gesture performed by the object based on a detected movement of the object (Wang, para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement, based on a detected Doppler shift. The signature information can used to identify one or more predetermined user gestures)
and generating an output signal based on the physical characteristic and the recognized gesture. (Wang, para 65 discloses gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gesture. Para 66 discloses gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object. The signature information is referred to as R(j). Also, para 72 and 73 disclose the signatures R(I), R(j) and R(f) are output to a gesture-to-command map. The purpose of the command map 148 is to identify to which command the received signature, be it R(I), R(j) or R(f), corresponds. The identified command is then output to the controller 106 in order to control software associated with the terminal 100).
Consider claim 51, Wang discloses sensing the object using a radar sensor to generate radar information wherein the detected image and the detected movement are determined based on the radar information (Wang, para 46 discloses a radar can detect (sense) presence, radial speed, direction of movement and range of the object from the radar sensor. para 13 also discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational and a radial movement and/or radial distance for an object with respect to the apparatus and to determine therefrom the one or more predetermined gestures).  
Consider claim 52, Wang discloses the radar sensor is configured to radiate one or more radar signals and detect one or more reflected signals reflected by the object to generate the radar information object  (Wang, para 45 discloses radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. Emitted waves which bounce back, i.e. reflect, from an object are detected by the sensor).
Consider claim 53, Wang discloses radar circuitry (Wang, para 32 discloses FIGS. 2a and 2b are circuit diagrams of different examples of radar sensor types) that is configured to sense an object to generate radar information (Wang, para 46 discloses a radar can detect (sense) presence, radial speed, direction of movement and range of the object from the radar sensor. para 13 also discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational and a radial movement and/or radial distance for an object with respect to the apparatus and to determine therefrom the one or more predetermined gestures).
and a recognition processor (Wang, abstract) that is configured to: determine a physical characteristic of the object based on the radar information (Wang, para 66 discloses the second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object);
 recognize a gesture performed by the object based on radar information (Wang, para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement, based on a detected Doppler shift. The signature information can used to identify one or more predetermined user gestures)
and generate an output signal based on the physical characteristic and the recognized gesture (Wang, para 65 discloses gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gesture. Para 66 discloses gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object. The signature information is referred to as R(j). Also, para 72 and 73 disclose the signatures R(I), R(j) and R(f) are output to a gesture-to-command map. The purpose of the command map 148 is to identify to which command the received signature, be it R(I), R(j) or R(f), corresponds. The identified command is then output to the controller 106 in order to control software associated with the terminal 100).  
Consider claim 54, Wang discloses the recognition device of claim 53, wherein the recognition processor is further configured to: detect an image of the object based the radar information, wherein the physical characteristic of the object is determined based on the detected image (Wang, para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement, based on a detected Doppler shift. The signature information can used to identify one or more predetermined user gestures); 
and detect a movement of the object based on the radar information, wherein the gesture is recognized based on the detected movement (Wang, para 46 discloses a radar can detect (sense) presence, radial speed, direction of movement and range of the object from the radar sensor. para 13 also discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational and a radial movement and/or radial distance for an object with respect to the apparatus and to determine therefrom the one or more predetermined gestures).  
Consider claim 60, the recognition device of claim 53, wherein the recognition processor is further configured to control an external device based on the output signal (Wang, para 72 and 73 disclose the signatures R(I), R(j) and R(f) are output to a gesture-to-command map. The purpose of the command map 148 is to identify to which command the received signature, be it R(I), R(j) or R(f), corresponds. The identified command is then output to the controller 106 in order to control software associated with the terminal 100).   
Wang the recognition processor is further configured to control an external device based on the output signal (see Wang, para 72-73, discloses signatures R(I), , R() and R(f) are output to a gesture-to-command map which identify to which command the received signature, be it R(I), R() or R(f), corresponds. The identified command is then output to the controller 106 in order to control software associated with the terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40/39, 41, 44-46 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) in view of Schilz (US20150253193A1).
Consider claim 39, Wang discloses the recognition method of claim 38, further comprising: determining one or more physical characteristics of the object based on the image information (see para 66 discloses the second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object).
generating a recognition output signal based on the gesture recognition information and the pattern recognition information (Wang, para 65 discloses gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information pertaining to the motion of the object, including the speed and direction of movement. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gesture. Para 66 discloses gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion (physical characteristics) of an object. The signature information is referred to as R(j).).
Wang fails to disclose performing one or more physical characteristic pattern recognition operations based on the one or more physical characteristics to generate pattern recognition information.
However, Schilz (US20150253193A1) discloses performing one or more physical characteristic pattern recognition operations based on the one or more physical characteristics to generate pattern recognition information (see para 0006, discloses inertial sensors may have software that looks for frequency and amplitude patterns and for the fingerprint of a certain detected physical motion (physical characteristics) and perform pattern recognition by comparing frequency and amplitude pattern of the inertial sensor output signal with those in a library of gesture signatures (pattern recognition information). 

Consider claim 40/39, Wang discloses one or more gesture recognition operations comprise comparing detected gesture data to stored gestured data to generate the gesture recognition information (Wang para 65 discloses the first gesture recognition module 142 receives digitized data from the radar sensor 105b (see FIG. 2) from which can be derived signature information. The signature information is referred to as R(I) which can be used to identify one or more predetermined user gestures. This can be performed by comparing the derived information R(I) with reference information Ref(I) which relates R(I) to predetermined reference signatures for different gestures).
Consider claim 41, . Wang fails to disclose that one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information.
Schilz however discloses wherein the one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information (see para 0006, discloses inertial sensors may have software that looks for frequency and amplitude patterns and for the fingerprint of a certain detected physical motion (physical characteristics) and perform pattern recognition by comparing frequency and amplitude pattern of the inertial sensor output signal with those in a library of gesture signatures (pattern recognition information). 
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Schilz “one or more physical characteristic pattern recognition operations comprise comparing detected characteristic data to stored characteristic data to generate the pattern recognition information”.  The motivation would have been to create an efficient gesture recognition system that will recognize movement or gestures from various dimension or aspect by extracting common patterns.
Consider claim 49, Wang discloses comprising generating a control signal configured to control an external device based on the recognition output signal (see Wang, para 72-73, discloses signatures R(I), , R() and R(f) are output to a gesture-to-command map which identify to which command the received signature, be it R(I), R() or R(f), corresponds. The identified command is then output to the controller 106 in order to control software associated with the terminal).
Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) and  Schilz (US20150253193A1) and in further view of Smith (2012/0256777A1).
Consider claim 43, Wang and Schilz fail to disclose that one or more physical characteristics comprise dielectric information of the object.
However, Smith discloses that one or more physical characteristics comprise dielectric information of the object (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies).
It would have been obvious at the time of the effective filling date of the application to modify Wang and Schilz to incorporate the teachings of Smith to include that the physical characteristics comprise dielectric information. The motivation would have been to create a gesture recognition system that will specifically identify an object using their dielectric properties.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) and  Schilz (US20150253193A1) and in further view of Moscarillo (US  9,880,629 B2).
Consider claim 48, Wang and Schilz fail to disclose authenticating a user of a device based on the recognition output signal.
However, Moscarillo discloses authenticating a user of a device based on the recognition output signal (see Moscarillo (US  9,880,629 B2), col 6, line 23-28, discloses authenticating a user of a device using at least one sensor to generate data indicative of one or more parameters of a user, , determining gesture information indicative of a gesture made by the user within the workspace based on the data , and comparing the gesture information to known gesture information particular to the user (e.g., predetermined gesture information) to determine whether the user is an authorized user of the system).
It would have been obvious at the effective filling date of the application to modify Wang and Schilz to incorporate the teachings of Moscarillo to include authenticating user of a device based on recognition output signal. The motivation would be to provide unique security (Moscarillo, col 9).
Claims 44-46 & 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) in view of Smith (2012/0256777A1).
Consider claim 44, Wang fails to disclose that one or more physical characteristics comprise dielectric information of the object, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals.  
However, Smith discloses that one or more physical characteristics comprise dielectric information of the object, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies, also see Smith, para 5, discloses it is possible to analyze imagery from illuminated targets obtained over different thicknesses and illumination frequencies to infer the complex dielectric constant).
It would have been obvious at the time of the effective filling date of the application to modify Wang to incorporate the teachings of Smith to include that the dielectric information can be derived from dielectric constant data corresponding to one or more frequencies of the one or more radar signals. The motivation would have been to create a gesture recognition system that will specifically identify an object using their dielectric properties.
Consider claim 45, Wang discloses radar sensor (see Wang, para 47, discloses radar sensor comprising both the radio wave emitter and detector parts) 
Wang fails to specifically disclose that the radar sensor is millimeter wave radar sensor.
(see Smith, para 5, discloses a system that include an active millimeter wave imaging system capable of irradiation by a plurality of frequencies (emitter)).
It would have been obvious at the effective filling date of the application to modify Wang incorporate the teachings of Smith to use a millimeter wave radar sensor. The motivation would be because of the penetrating property of the millimeter wave radar (Smith para 2).
Consider claim 46, Wang fails to disclose the radar sensor is configured to radiate the one or more radar signals at a frequency of about 24 GHz to about 300 GHz.
However, Smith discloses the radar sensor is configured to radiate the one or more radar signals at a frequency of about 24 GHz to about 300 GHz (see Smith, para 5, discloses frequency capability between 5 and 500GHz).
It would have been obvious at the effective filling date of the application to modify Wang to incorporate the teachings of Smith to include the radar sensor is configured to radiate one or more radar signals at a frequency of about 24 GHz to about 300 GHz. The motivation would be because the absorption of millimeter wave radiation is frequency dependent, by directing a plurality of millimeter wave radiation emission frequencies through homogeneous target material of different optical depths and calculating the intensity of reflection for each illumination frequency, a linear correlation between the reflected intensity and optical depth of different materials may be obtained (Smith para 5).
Consider claim 55, Wang fails to disclose wherein the radar circuitry is configured to radiate millimeter wave radar signals.
(see abstract, a method by which active millimeter wave radiation may be used to detect and identify the com position of concealed metallic, concealed non-metallic, concealed opaque or concealed semi-transparent materials based on their optical properties) .
It would have been obvious at the effective filling date of the application to modify Wang to incorporate the teachings of Smith to use a millimeter wave radar sensor. The motivation would be because of the penetrating property of the millimeter wave radar (Smith para 2)
Consider claim 56, Wang fails to disclose the radar sensor is configured to radiate the one or more radar signals at a frequency of about 24 GHz to about 300 GHz.
However, Smith discloses the radar sensor is configured to radiate the one or more radar signals at a frequency of about 24 GHz to about 300 GHz (see Smith, para 5, discloses frequency capability between 5 and 500GHz).
It would have been obvious at the effective filling date of the application to modify Wang to incorporate the teachings of Smith to include the radar sensor is configured to radiate one or more radar signals at a frequency of about 24 GHz to about 300 GHz. The motivation would be because the absorption of millimeter wave radiation is frequency dependent, by directing a plurality of millimeter wave radiation emission frequencies through homogeneous target material of different optical depths and calculating the intensity of reflection for each illumination frequency, a linear correlation between the reflected intensity and optical depth of different materials may be obtained (Smith para 5).
Consider claim 57, Wang fails to disclose that the physical characteristics comprise dielectric information of the object.
However, Smith discloses that one or more physical characteristics comprise dielectric information of the object (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies).
It would have been obvious at the time of the effective filling date of the application to modify Wang to incorporate the teachings of Smith to include that the physical characteristics comprise dielectric information. The motivation would have been to create a gesture recognition system that will specifically identify an object using their dielectric properties.
Consider claim 58, Wang fails to disclose that the physical characteristics comprise dielectric information of the object, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals.  
However, Smith discloses that one or more physical characteristics comprise dielectric information of the object, the dielectric information including dielectric constant data corresponding to one or more frequencies of the one or more radar signals (see Smith, abstract discloses that the dielectric properties of an object can be identified by actively radiating the object with multiple millimeter wave radiation frequencies, also see Smith, para 5, discloses it is possible to analyze imagery from illuminated targets obtained over different thicknesses and illumination frequencies to infer the complex dielectric constant).
It would have been obvious at the time of the effective filling date of the application to modify Wang to incorporate the teachings of Smith to include that the dielectric information can be .
Claims 59 is rejected under 35 U.S.C. 103 as being unpatentable over wang (US2012/0280900A1) in view of Moscarillo (US  9,880,629 B2).
Consider claim 59, Wang fails to disclose the recognition processor is further configured to authenticate a user of a device based on the output signal.
However, Moscarillo discloses authenticating a user of a device based on the recognition output signal (see Moscarillo, col 6, line 23-28, discloses authenticating a user of a device using at least one sensor to generate data indicative of one or more parameters of a user, , determining gesture information indicative of a gesture made by the user within the workspace based on the data , and comparing the gesture information to known gesture information particular to the user (e.g., predetermined gesture information) to determine whether the user is an authorized user of the system).
It would have been obvious at the effective filling date of the application to modify Wang to incorporate the teachings of Moscarillo to include authenticating user of a device based on recognition output signal. The motivation would be to provide unique security advantages which will identify authorized users using their physical characteristics exhibited by the user while gesturing (Moscarillo, col 9).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Fri, 8p-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHANIE ZIEGLE can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLADIMEJI OYEGUNLE/Examiner, Art Unit 4114  
                                                                                                                                                                                                      /ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698